U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitionperiod from to For the quarterly period endedSeptember 30, 2013 Commission file number 000-54548 GREENTECH MINING INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 45-5553453 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1840 Gateway Drive, Suite 200, Foster City, California 94404 (Address of principal executive offices) (650) 283-2653 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of the common stock, as of the latest practicable date: Common Stock, $0.0001 par value: 41,000,000 shares outstanding as of November 14, 2013. Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): 3 Condensed Balance Sheets as of September 30, 2013 (unaudited) and March 31, 2013 (audited) 3 Condensed Statements of Operations for the three and six months ended September 30, 2013 and period from inception (February 6, 2012) through September 30, 2013 (unaudited) 4 Statements ofStockholders' Equity(Deficit) 5 Condensed Statements of Cash Flows for the six months ended September 30, 2013 and period from inception (February 6, 2012) through September 30, 2013 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (Reserved and Removed) 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 2 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) CONDENSED BALANCE SHEETS September 30, March 31, (Unaudited) (Audited) ASSETS Current assets: Cash $ 33 $ 53 Total current assets 33 53 Total assets $ 33 $ 53 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Due to shareholder $ Total liabilities $ Preferred stock, $0.0001 par value, 10,000,000 shares authorized; none issued or outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized, 41,000,000 and 31,000,000 shares issued and outstanding as of September 30, 2013 and March 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Shareholders’ deficit $ 33 $ 53 The accompanying notes are an integral part of these condensed financial statements. 3 GREENTECH MINING INTERNATIONAL, INC. (A Development Stage Company) CONDENSED STATEMENT OF OPERATIONS February 6, 2012 (inception) Three Month Periods Ended Six Months Period Ended through September 30, September 30, September 30, Revenues $
